Citation Nr: 0611453	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  00-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic left 
ankle disability.

2.  Entitlement to service connection for a chronic left foot 
disability.

3.  Entitlement to an increased (compensable) evaluation for 
a chronic right foot disorder characterized as pes planus 
with a history of plantar fasciitis of the 1st 
metacarpophalangeal (MCP) joint.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service in June 1979 to June 1994.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, AL.

In February 2001, the Board remanded the case for specific 
development.  

The Board again remanded the case in June 2003 for 
evidentiary development.

As noted in the 2003 Board decision, another issue was raised 
by the veteran with regard to the appropriate rating of his 
service-connected glaucoma (and concomitantly, issues of 
temporary periods of total rating during hospitalizations for 
that disability).

In October 1998, the Board had increased the rating then 
assigned for the veteran's service-connected chronic open 
angle, status post laser trabeculoplasty glaucoma, with field 
of vision loss, from 30 to 50 percent.  Since then the 
veteran has had considerable care for his eye problems and 
has undergone surgery as well.  However, during the 
processing of the current appellate claim, the RO proposed 
and then reduced the rating from 50 to 30 percent.  On 
several occasions during that process, the veteran clearly 
endeavored to voice his disagreement therewith.  Letters were 
sent to the veteran by the RO to the effect that his 
disagreement(s) had been untimely; and further, when the 
appropriate time came, he would be told how to file an 
appeal.  Only in a letter in April 2003 was the veteran 
informed of certain appellate rights.  

Accordingly, the Board held in the 2003 decision that the 
issue needed to be more fully addressed by the RO.  The Board 
found that pursuant to Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999), an SOC was required.  Subsequent to the 2003 
Board decision, the RO issued an SSOC in that regard.  Newly 
acquired clinical records show that the veteran has been seen 
since then, and examined for his eye problems.  However, 
absent a Substantive Appeal, that issue is not now on appeal.

Similarly, the 2003 Board decision noted that during the 
course of the current appeal, the veteran has raised other 
issues which had not been fully developed including 
entitlement to service connection for allergies (claimed as 
allergens), and hypertension secondary to glaucoma or 
glaucoma medication.  Since the 2003 Board decision, the RO 
has issued SSOC's on those issues; timely Substantive Appeals 
thereon are not in the file and the issues are not now part 
of the pending appellate review.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issues.

2.  The veteran does not have significant left ankle problems 
which are due to service or service-connected disabilities.

3.  Left foot pes planus and osteophytes of the medial osteal 
tibiotalar joint cannot be dissociated from service symptoms 
and/or have been reasonably impacted by service-connected 
right foot problems.

4.  Current symptoms of right foot disability are best 
compared to pes planus with required use of tennis shoes for 
ambulation, and ongoing mild pain; he has X-ray evidence of 
some minimal changes.



CONCLUSIONS OF LAW

1.  A chronic left ankle disorder is not the result of 
service or service-connected disabilities.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  Pes planus of the left foot and osteophytes of the medial 
osteal tibiotalar joint of the left foot cannot be 
dissociated from service-connected right foot problems.  38 
C.F.R. § 3.310 (2005).

3.  The criteria for a disability rating of 10 percent, but 
no higher, for a chronic right foot disorder are satisfied.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.71a, Diagnostic Code 5276 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The Board has remanded the case twice 
for development of the evidence.  And given the circumstances 
of the case, there may well still be additional evidence of 
record somewhere.  However, the Board finds that on weighing 
the relative equities, it would be more equitable to the 
veteran for a decision to be reached now rather than to 
unduly delay the case any further for additional evidence.  
The veteran is always able to reopen his claim therewith.  
And in the case of a left ankle disorder, should he develop 
such a disability, he is free to reopen his case at that 
time, with evidence in support thereof.

In this appeal, the veteran has been apprised thereof 
throughout, and in his communications, he has indicated an 
understanding of what is required and who is responsible for 
obtaining what evidence.  With regard to these issues, the 
Board finds that adequate safeguards have been implemented as 
to protect the veteran's due process rights and that to 
proceed with a decision on the issues at the present time 
does not, in any way, work to prejudice the veteran.


Left ankle/foot disability
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic disorder 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The law, however, recognizes the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, and Caluza v. Brown, op. 
cit.  (holding that credibility can be impeached generally by 
a showing of interest, bias, inconsistent statements, or, to 
a certain extent, bad character). 

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The probative value of the conflicting opinions as evidence 
upon which to accept or reject the service connection claim 
must be determined.  The Court has stated that in evaluating 
the probative value of medical evidence:

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993). 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, op. cit.  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Extensive prior clinical records are in the file.  

Service records do not specifically confirm any left ankle or 
foot problem in service although the veteran states that he 
then had bilateral symptoms of a similar nature.

When the Board remanded the case in February 2001, it was for 
the primary purpose of a new VA examination to determine the 
extent of the service-connected right foot disability and to 
determine whether it played a part in the development of the 
veteran's left foot problems.  Specifically, there was to be 
a thorough description of the service-connected disability of 
the veteran's right foot, and of any symptomatology and 
functional impairment currently produced by this disability. 
References to any degrees of motion lost, and to any 
additional functional impairment of the veteran's right foot 
due to pain, weakness and instability, were to be included.  
Moreover, there was to be a thorough description of any 
disability currently manifested in the veteran's left 
ankle/foot area, and the examiner's opinion as to whether any 
such disability was secondary to the service-connected right 
plantar fasciitis, as claimed by the veteran.

Additional clinical information is now in the file.

As noted in the prior Board decision, the  report of the VA 
examination in January 2002 was in some ways quite helpful, 
but in other ways, it was confusing.  The examiner reported 
that the veteran had developed plantar fasciitis in service 
involving his right foot which had developed pain in the 1st 
metatarsal bone head which had progressed over the years 
notwithstanding the use of orthotics.  It was noted that the 
veteran had developed left lateral malleolus pain which the 
veteran attributed to sprains in both ankles in service.  

And finally, the examiner described orthopedic disability in 
both feet as producing a loss of function, but did not 
delineate those symptoms which were due to the service-
connected problems on the right and those which were not; and 
alternatively, any relationship between various problems 
involving the right foot/ankle.  The opinion did not address 
the overlying, important related questions of impact pursuant 
to Allen v. Brown (7 Vet. App. 439 (1995)).

The Board noted in the 2003 decision that a reading of both 
VA examination findings and the veteran's correspondence 
would tend to reflect that the veteran is also seeking 
service connection for whatever other right foot/ankle 
problems he may have (i.e., arthritis), other than fasciitis, 
if in fact they are linked to the service- connected 
problems. 

The case was again remanded for the appellant to submit 
additional evidence and for an examination: 

by an orthopedic specialist physician who 
has not previously evaluated the veteran 
to respond in writing, with annotated 
references to the pertinent evidence in 
support thereof, to the following: (a) 
what is the current clinical status and 
functional impediments as a result of the 
veteran's plantar fasciitis of the 1st 
metacarpophalangeal joint of the right 
foot, and by what is that determinable; 
(b) what is the relationship between the 
veteran's service-connected plantar 
fasciitis of the 1st metacarpophalangeal 
joint of the right foot and his current 
other problems with the right foot and 
ankle; (c) what is the relationship 
between the veteran's service-connected 
plantar fasciitis of the 1st 
metacarpophalangeal joint of the right 
foot and his current other problems with 
the left foot and ankle; (d) has there 
been any interrelationship between or 
impacting upon right and left foot and/or 
ankle problems under any theory or 
premise (i.e., direct, secondary via 38 
C.F.R. § 3.310 and./or pursuant to Allen 
v. Brown, or otherwise; (e) if any or all 
of the current symptomatology of service- 
connected and nonservice-connected right 
foot/ankle ankle disability cannot be 
distinguished from one another by any 
reasonable means, the examiner should 
note this as well.

The veteran was reexamined by VA in June 2005, complete 
report from which is in the file.  The veteran reported that 
he was employed as a railway switchman.  He said he had been 
diagnosed with plantar fasciitis in the right foot in 1994.  
At that time, he was complaining of sharp pains along the 
plantar aspect of the right foot, especially with prolonged 
standing, running or walking.  He reported limited relief 
with the Motrin or Tylenol he was given, and said that he had 
tried special insoles in his shoes with limited relief.  He 
said that he was now able to wear tennis shoes with some 
relief of symptoms but continued to have constant pain along 
the plantar aspect of his feet.  He also had started 
complaining of left ankle pain which he believed might be 
related to his right foot problem.  He said he had been told 
he might have an abnormal gait with subsequent pain in the 
left ankle.  He was noted to have had numerous X-rays of the 
left ankle which had all been negative.

The veteran reported no current use of prosthetic equipment 
to walk.  He did not require the use of any braces.  He also 
did not have any special insoles in his shoes.

On examination, the veteran was specifically found to have a 
normal gait.  He had bilateral pes planus.  Examination of 
the right foot showed minimal pain along the medial margins 
of the foot on the plantar aspect of the right foot.  There 
was no erythema or swelling and no crepitus.  The left ankle 
showed no tenderness, swelling or erythema.  He was able to 
dorsiflex approximately 30 degrees, and able to plantar flex 
to about 45 degrees without any instability.  He had about a 
20 degree valgus deformity of the left great toe.

The examiner opined that prior X-ray had been entirely normal 
for both feet except for some osteophytes of the medial 
osteal tibiotalar joints.  Ankle X-rays had also been normal, 
bilaterally.  

The examiner concluded and diagnosed as follows:

Pes planus and history of plantar 
fasciitis in the right foot.  Causing 
mild disability secondary to pain, 
however, no functional limitations.  I do 
not feel that his left ankle pain is a 
result of this plantar fasciitis since he 
has a normal gait and does not appear to 
have any evidence of posture or gait-
related problems which would cause 
secondary arthritic complaints on his 
left foot.

In assessing the veteran's purported left foot and ankle 
disability, the Board finds that it is most helpful to review 
the reports of the last two VA examinations in coordination 
with one another.  Neither examination is entirely 
comprehensive, but together they appear to provide an 
adequate basis for an equitable resolution now rather than 
later.

All of the evidence of record tends to confirm that the 
veteran does not now demonstrate a chronic left ankle 
disorder including one which is of service origin or related 
to gait problems, etc., from his right foot disability.

On the other hand, he does have some sort of left foot 
problems, which have been described as pes planus and with 
identifiable X-ray changes in at least the medial tibiotalar 
joint (and an incidental finding of deformity of the left 
great toe).  Based on the aggregate evidence of record, and 
the accumulation of clinical evidence and medical opinions, 
the Board finds that it is not possible to responsibly 
dissociate the veteran's current left foot pes planus from 
his service complaints and/or service-connected right foot 
disability of comparable nature, and resolving all doubt in 
his favor, service connection is warranted. 


Right foot disorder, described as pes planus with a history 
of 
plantar fasciitis, 1st MCP, right foot
Criteria

The veteran is currently assigned a noncompensable disability 
rating for his right foot disorder by analogy to pes planus 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2005).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005). 

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005). 

In addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition. It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2005).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2005).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45 (2005).

Diagnostic Codes 5277, 5279, 5280, 5281, 5282, 5283, and 5284 
are not as appropriate in the present case as 5276 for rating 
evaluations in excess of noncompensable.  See 38 C.F.R. § 
4.71a (2005).

With respect to the veteran's complaints of pain, the Court 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
upon functional loss due to pain on use or due to flare-ups 
under §§ 4.40 and 4.45.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, op. cit.  The Board finds, however, 
that Code 5276, acquired flatfoot, does not evaluate foot 
disability with respect to range of motion; therefore, 
sections 4.40 and 4.45, with respect to pain on motion, are 
not applicable.  See Johnson, 9 Vet. App. at 11.

Pes planus is rated as 10 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating 
under this code, regardless of whether the condition is 
unilateral or bilateral, indicates it is moderate with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendon achillis, and pain on manipulation and 
use of the feet.  A 20 percent rating for unilateral pes 
planus or a 30 percent rating for bilateral pes planus 
requires a severe condition with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achilles on manipulation, not improved by 
orthopedic shoes or appliances.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. See 38 
C.F.R. § 4.3 (2005). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

For the current clinical findings, see the report of VA 
examinations cited above.

With regard to rating the veteran's service-connected chronic 
right foot disorder, he has a history of plantar fasciitis, 
but his prevailing symptom now is his pes planus, and 
accordingly, he is most appropriately rated under the Code 
therefor. 

In this regard, while it is clear that the veteran does not 
have significant functional losses, he does continue to have 
foot pain and is required to wear tennis shoes so as to be 
able to walk.  He has clinically demonstrated pes planus of 
that foot and X-rays have confirmed osteophytes on the medial 
osteal tibiotalar joint.  Accordingly, while he does not now 
manifest symptoms which would be more properly addressed 
outside the Code for pes planus, using that Code he does in 
fact have symptoms which more nearly approximate the criteria 
for a 10 percent rating rather than for the currently 
assigned noncompensable rating.  In that, and to that limited 
extent, a doubt is raised which must be resolved in his 
favor.  

The special circumstances contemplated in an extraschedular 
rating under 38 C.F.R. § 3.321 are not shown herein.  



ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a chronic left foot 
disability is granted.

An increased evaluation of 10 percent for right foot 
disability characterized as pes planus with a history for 
plantar fasciitis of the 1st metacarpophalangeal joint of the 
right foot is granted to the extent indicated, subject to the 
regulatory criteria relating to the payment of monetary 
awards.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


